Field, C. J.
We infer from the papers before us that the action was originally brought in the Second District Court of Plymouth, where judgment was rendered for the plaintiff, from which the defendant appealed to the Superior Court, and that on March 7, 1898, in the Superior Court this judgment was affirmed on complaint made by the defendant that the appeal had not been properly entered, and that the proper papers had not been filed. Pub. Sts. c. 155, § 34; c. 154, § 39. St. 1893, c. 386, § 30. The defendant on March 18, 1898, filed in the Superior Court a petition asking that the judgment be vacated, which “ upon hearing ” was dismissed on March 28,1898, and the defendant on April 4, 1898, appealed to this court. It does not appear on what ground the Superior Court dismissed the petition, nor what appeared to that court on the hearing to be the facts. There appears also an appeal by the defendant to this court from the judgment rendered in the Superior Court. There is no matter of law apparent on the record which this court can consider under either appeal. Certainly no error of law appears in the record before us.

Petition dismissed, and judgment affirmed.